GAMMAGE, Justice.
Mark Hudson Porch appeals from a judgment of conviction for the offense of burglary of a habitation. Tex.Pen.Code Ann. § 30.02(a)(3) (1974). Pursuant to a plea bargain the district court assessed punishment at eighteen years confinement in the Texas Department of Corrections. Porch appeals adverse rulings on three written motions. We will affirm the judgment.
Porch contends in his first point that the district court erred in overruling his Motion for Discharge for Failure to Afford a Speedy Trial.
Porch’s speedy-trial argument is solely based on Tex.Code Cr.P.Ann. art. 32A.02 (Supp.1988) (the “Speedy Trial Act”). The Speedy Trial Act has been held unconstitutional and cannot provide a basis for any relief. Meshell v. State, 739 S.W.2d 246 (Tex.Cr.App.1987); Robinson v. State, 739 S.W.2d 795, 797 (Tex.Cr.App.1987). Porch’s first point is overruled.
Porch contends in his second point that the district court erred in overruling his First Amended Motion to Suppress. We conclude if such error occurred it was harmless.
The motion to suppress attacks the legality of the arrest and search of Porch on April 30, 1986, by the San Antonio Police Department. During this search pawn tickets and a credit card in the name of A. Richard Rowe, III, were found on Porch. It was the burglary of Mr. Rowe’s home for which Porch was convicted. Porch apparently contends that if the pawn tickets and credit card are suppressed, his conviction must be reversed because there will be insufficient evidence to corroborate the only other evidence against him — the testimony of his accomplice Jill Morgan Dinger. Tex.Code Cr.P.Ann. art. 38.14 (1979).
Porch was arrested and searched again on May 2, 1986, however. In that search another credit card bearing the name A. Richard Rowe, III, was found on Porch. The motion to suppress does not attack this second search. The possession of the second credit card sufficiently corroborates Morgan’s testimony to sustain Porch’s conviction. Williams v. State, 104 Tex.Cr.R. 55, 282 S.W. 228, 229 (1926). Porch’s second point is overruled.
Porch contends in his third point that the trial court erred in overruling his First Amended Motion to Quash Indictment. This point of error is waived, however, because Porch did not obtain a ruling by the district court. Tex.R.App.P.Ann. 52(a) (Pamp.1988).
The judgment of conviction is affirmed.